Hon. Frank C. Erwin, Jr.            Opinion No. M-16
Chairman, Board of Regents
 of the University of Texas         Re:   Whether Article 6252-7,
Austin, Texas                             Vernon's Civil Statutes,
                                          repealed Article 290813,
Dear Mr. Erwin:                           Vernon's Civil Statutes.

          In your recent letter to this office, you requested
our opinion upon the following question:

             "Has Article 2908b, Vernon's Civil Statutes,
       which requires students registering at state-
       supported colleges and universities to sign a
       loyalty oath, been repealed by Article 6252-7,
       Vernon's Civil Statutes?"

          Article 2908b, Vernon's Civil Statutes, prescribes
$ loyalty oath and requires that such oath shall be executed
 . . .by every person each time such person seeks to register
for attzndance in any State-supported college or university
. . . , and ". . .every person before any contract of employ-
ment between such person and a State-supported college or
university is signed or renewed. . . ."

          Article 6252-7, Vernon's Civil Statutes, prescribes
a loyalty oath and provides by Section 1 that:

            "No funds of the State of Texas shall be paid
       to any person as salary or as other compensation
       for personal services unless and until such person
       has filed with the payroll clerk, or other officer
       by whom such salary or compensation is certified for
       payment, an oath or affirmation stating:. . . ."

          Article 6252-7 was enacted as House Bill No. 21,
Acts 53rd Legislature, 1953, Regular Session, page 51, chapter
41. Section 4 of Article 6252-7 was also Section 4 of House
Bill No. 21, and reads as follows:

             "It is specifically provided, however, that
       the, oath rqquired herein shall supersede all other

                           - 66 -
Hon. Frank C. Erwin, Jr., page 2, (M-lb)



     loyalty oaths now required by law or that may be
     required in appropriation Acts by the Legislature."

House Bill No. 21 did not contain the familiar and often
encountered repealing clause ordinarily employed by the
drafters of legislation.  If the repeal inquired about was
effectuated, it was by virtue of the quoted provision.1

Therefore, it becomes necessar;y    that we determine the intent
of the legislature as expressed by this language. Once
determined, the intent of the legislature must govern. This
is the primary rule of statutory construction and all other
cannons of interoretation are but a means to ascertain the
true meaning of an ambiguous statute. Mills County v. Lampasas
                                 403 (1897); First Natl. Bank v.
                             274 S.W. 127 (Tex.Comm.App. 1925).
The language used by the'iegislature is plain and unambiguous,
consequently, the rules of statutory construction are not
applicable here. Fox v. Burgess, 157 Tex. 292, 302 S.W.2d
405 (1957).
          At the heart of the matter is the meaning to be given
to the term "supersede" as used in Section 4. It was through
the use of this word that the legislature chose to express its
intent with respect to the effective scope of House Bill No.
21. The term "supersede" is one of common use and, in arriving
at its meaning in the context of Section 4, we must presume
that it was deliberatelv selected and that the legislature
intended it in the sense in which it is ordinarily used. Texas
& Pac. R.R. Co. v. Railroad Comm., 105 Tex. 386, 150 S.W. Bi8
(1912); Cox v. Robison, 105 Tex. 426, 150 S.W. 1149 (1912);
Art. 10, V.C.S.

           "Supersede" has been defined by the courts to mean:
To replace or set aside; to supplant; to make void, useless or
unnecessary by superior power. Willbanks v. Montgomery, 189
S.W.2d 337 (Tex.Civ.App. 1945, error ref. w.o.m.). To make
void or useless; or to cause to be abandoned. __.
                                                Hale v. Dolly
Varden Lumber Co., 230 P.2d 841 (Cal.App. 1951); Jaco~bs v.
Leggett, 295 S.W.2d 825 (MO. 1956). To set aside; to displace;
to make void, inefficacious, or useless.   Dick v. King, 73



    lWhen introduced, and when passed on first reading, House
Bill No. 21 did not contain Section 4. An Amendment offered
by the author of the Bill added Section 4. House Journal,
February 12, 1953, p. 329.
                         - 67 -
Hon. Frank C. Erwin, Jr., page 3, (~-16)



Mont. 456, 236 P. 1093 (1925). See also Webster's New
International Dictionary, Second Edition. The use of the
term "supersede" in a statute, as where it is provided that
a later enactment of the legislature shall supersede a prior
expression of the legislature, is used in the sense of repeal.
Randle v. Payne, 107 So. 2d 907 (Ala.App., 1958); Butters v.
Railroad & Warehouse Comm., 209 Minn. 530, 296 N.W. 906 (1941).

          Thus, it clearly appears from the language used in
Section 4 of House Bill No. 21 firticle 6252-77 that the legis-
lature intended to "set aside",-"supplant", '%ake void", render
"inefficacious", all o,ther laws which prescribed or required
a loyalty oath at the effective date of the Act. Where the
language used by the legislature clearly expresses its purpose
it will be enforced according to the words used and there is
nothing to be construed.  Central Education Agency v. Ind. Sch.
Dist., 152 Tex. 56, 254 S.W.2d 357 (1953); Wall v. Wall, 172
S.W.2d 181 (Tex.Civ.App. 1943, error ref. w.o.m.).

          Therefore, in answer to your question, you are hereby
advised that it is our opinion that Article 6252-7, Vernon's
Civil Statutes, repealed Article 290813, Vernon's Civil Statutes,
and students applying for admission to state-supported colleges
and universities are not required to execute the loyalty oath
prescribed by Article 2908b as a prerequisite for admission
to such institutions.

                       SUMMARY
                       -------
          Article 2908b, V.C.S., which prescribed a
     loyalty oath and required that all applicants
     for admission to state-supported colleges and
     universities execute such loyalty oath as a pre-
     requisite for admission to such institutions, was
     repealed by Article 6252-7, V.C.S. fl.B. No. 21,
     Acts. 53rd Leg., 1953, R.S., p. 51,-ch. 417.

                                   Very truly yours,




Prepared by W. 0. Shultz
Assistant Attorney General
WOS:sck
                         - 68 -
Hon. Frank C. Erwin, Jr., page 4, (M-16)



APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
J. C. Davis
John Reeves
John Grace
Marietta Payne

STAFF LEGAL ASSISTANT
A. J. Carubbci, Jr.




                          -   69 -